    Case 1:20-cv-04414-NLH Document 9 Filed 01/22/21 Page 1 of 8 PageID: 67



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
___________________________________
                                    :
SEAN FARRELL,                       :
                                    :
          Petitioner,               :    Civ. No. 20-4414 (NLH)
                                    :
     v.                             :    OPINION
                                    :
WARDEN FCI FAIRTON,                 :
                                    :
          Respondent.               :
___________________________________:
APPEARANCES:

Sean Farrell
58966-066
Fairton
Federal Correctional Institution
P.O. Box 420
Fairton, NJ 08320

      Petitioner Pro se

John Andrew Ruymann, Chief, Civil Division
John T. Stinson, Jr., AUSA
Office of the U.S. Attorney
402 East State St.
Suite 420
Trenton, NJ 08608

      Counsel for Respondent

HILLMAN, District Judge

      Petitioner Sean Farrell, 1 a prisoner presently confined at

FCI Fairton, New Jersey, filed this petition for writ of habeas

corpus under 28 U.S.C. § 2241, arguing that his conviction is


1 Petitioner’s criminal cases spell his surname both as “Farrell”
and “Ferrell.” The Court will use the spelling on the submitted
petition.
     Case 1:20-cv-04414-NLH Document 9 Filed 01/22/21 Page 2 of 8 PageID: 68



invalid due to the Supreme Court’s decision in Rehaif v. United

States, 139 S. Ct. 2191 (2019).          ECF No. 1.    Respondent United

States filed a motion to dismiss arguing that the Petition

should be dismissed for lack of jurisdiction.            ECF No. 6.

Petitioner opposes the motion.         ECF No. 7.     For the reasons that

follow, the Court will deny the motion to dismiss for lack of

jurisdiction.      The United States shall be ordered to file a full

answer.

I.    BACKGROUND

       On September 21, 2004, Petitioner was indicted for being a

convicted felon in possession of a firearm, 18 U.S.C. §

922(g)(1); and being a convicted felon in possession of

ammunition, 18 U.S.C. § 922(g)(1).          United States v. Farrell,

No. 2:04-cr-00575 (E.D. Pa. Sept. 21, 2004) (ECF No. 1). 2             He

pled guilty on April 9, 2007 to possession of a firearm, and the

court dismissed the ammunition charge.           Id. (ECF No. 60).     The

trial court sentenced Petitioner to 120 months imprisonment.

Id. (July 12, 2007) (ECF No. 71).          He was later sentenced to a

consecutive term of 240 months imprisonment after a jury found

him guilty of possession with intent to distribute cocaine and

other charges.      United States v. Ferrell, No. 2:04-cr-00730

(E.D. Pa. July 12, 2007) (ECF No. 110).           The United States Court


2 The Court takes judicial notice of the public dockets filed in
Petitioner’s criminal cases.

                                       2
  Case 1:20-cv-04414-NLH Document 9 Filed 01/22/21 Page 3 of 8 PageID: 69



of Appeals for the Third Circuit affirmed the convictions and

sentences.   United States v. Ferrell, Nos. 07-2974 & 07-2980 (3d

Cir. Sept. 29, 2008).

     Petitioner filed a motion to vacate, set aside, or correct

his sentence under 28 U.S.C. § 2255 on September 22, 2009.

Farrell, No. 2:04-cr-00575 (ECF No. 76).        The sentencing court

denied the motion, (Apr. 21, 2010) (ECF No. 86), and the Third

Circuit denied a certificate of appealability, United States v.

Ferrell, No. 10-2268 (3d Cir. Nov. 5, 2010).         On January 27,

2020, Petitioner filed another motion under § 2255 claiming a

right to relief under the recent Supreme Court decision in

Rehaif v. United States, 139 S. Ct. 2191 (2019).          Farrell, No.

2:04-cr-00575 (ECF No. 97).      The sentencing court transferred

the motion to the Third Circuit to determine whether Petitioner

could proceed on a second or successive § 2255.          Id. (Feb. 4,

2020) (ECF No. 98).    The Third Circuit denied permission to file

a second or successive § 2255 motion under Rehaif because “that

case did not announce a new rule of constitutional law.”           Id.

(Mar. 12, 2020) (ECF No. 99).

     Petitioner filed this petition under § 2241 on April 17,

2020.   ECF No. 1.   The Court ordered Respondent to answer, ECF

No. 4, and the United States filed the instant motion to

dismiss, ECF No. 6.    Petitioner opposes the motion.        ECF No. 7.




                                    3
  Case 1:20-cv-04414-NLH Document 9 Filed 01/22/21 Page 4 of 8 PageID: 70



      Petitioner argues that his § 922 conviction is invalid

after Rehaif: “At the time of the above sentencing the

Government, the Court, relied on the presumption of the above

922(g) text, as far as showing the Petitioner’s conduct, the

Petitioner knew he possessed a firearm, but what the Government,

the Court and Petitioner did not know that the Petitioner knew

that he was aware of his status, as a person barred at the time

of his arrest/sentence that he was not allowed to possess a

firearm.”    ECF No. 1 at 8.    The United States argues this Court

lacks jurisdiction under § 2241 or, in the alternative, the

Petitioner cannot make a showing of actual innocence under §

2241.

II.   DISCUSSION

      A.   Legal Standard

      Title 28, Section 2243 of the United States Code provides

in relevant part as follows:

      A court, justice or judge entertaining an application
      for a writ of habeas corpus shall forthwith award the
      writ or issue an order directing the respondent to
      show cause why the writ should not be granted, unless
      it appears from the application that the applicant or
      person detained is not entitled thereto.

      A pro se pleading is held to less stringent standards than

more formal pleadings drafted by lawyers.        Estelle v. Gamble,

429 U.S. 97, 106 (1976); Haines v. Kerner, 404 U.S. 519, 520




                                    4
  Case 1:20-cv-04414-NLH Document 9 Filed 01/22/21 Page 5 of 8 PageID: 71



(1972).    A pro se habeas petition must be construed liberally.

See Hunterson v. DiSabato, 308 F.3d 236, 243 (3d Cir. 2002).

     B.    Analysis

     Generally, a challenge to the validity of a federal

conviction or sentence must be brought under 28 U.S.C. § 2255.

See Jackman v. Shartle, 535 F. App’x 87, 88 (3d Cir. 2013) (per

curiam) (citing Okereke v. United States, 307 F.3d 117, 120 (3d

Cir. 2002)).    “[Section] 2255 expressly prohibits a district

court from considering a challenge to a prisoner’s federal

sentence under § 2241 unless the remedy under § 2255 is

‘inadequate or ineffective to test the legality of his

detention.’”    Snyder v. Dix, 588 F. App’x 205, 206 (3d Cir.

2015) (quoting 28 U.S.C. § 2255(e)); see also In re Dorsainvil,

119 F.3d 245, 249 (3d Cir. 1997).

      “In Dorsainvil, after the petitioner already had filed an

unsuccessful § 2255 motion, the United States Supreme Court

interpreted his statute of conviction in Bailey v. United

States, 516 U.S. 137 (1995), in a way that rendered his conduct

non-criminal.”    Boatwright v. Warden Fairton FCI, 742 F. App’x

701, 702 (3d Cir. 2018) (per curiam).        The Third Circuit

concluded that Dorsainvil was in “an unusual situation because

Bailey was not yet decided at the time of his first § 2255

motion.”    Dorsainvil, 119 F.3d at 251-52.      “The petitioner could

not seek relief in another § 2255 motion because successive §

                                    5
  Case 1:20-cv-04414-NLH Document 9 Filed 01/22/21 Page 6 of 8 PageID: 72



2255 motions based on new law must be based on new rules of

constitutional law and Bailey involved statutory construction

rather than constitutional law.”        Boatwright 742 F. App’x at

702-03 (internal citations omitted).        The Third Circuit

considered § 2255 to be ineffective or inadequate under these

circumstances and permitted Dorsainvil to raise his Bailey claim

under § 2241.

     The Court must consider two conditions in applying the

Dorsainvil exception: (1) there must be “a claim of actual

innocence on the theory that [the prisoner] is being detained

for conduct that has subsequently been rendered non-criminal ...

in other words, when there is a change in statutory caselaw that

applies retroactively in cases on collateral review,” and (2)

“the prisoner must be ‘otherwise barred from challenging the

legality of the conviction under § 2255.’”         Bruce v. Warden

Lewisburg USP, 868 F.3d 170, 180 (3d Cir. 2017) (quoting United

States v. Tyler, 732 F.3d 241, 246 (3d Cir. 2013)).

     The Court concludes that Rehaif claims satisfy the first

requirement.    In Rehaif, the Supreme Court held that “the

Government must prove both that the defendant knew he possessed

a firearm and that he knew he belonged to the relevant category

of persons barred from possessing a firearm” to obtain a

conviction under § 922(g).      139 S. Ct. 2191, 2200 (2019).       The

Third Circuit recently decided that “[t]he latter half of that

                                    6
  Case 1:20-cv-04414-NLH Document 9 Filed 01/22/21 Page 7 of 8 PageID: 73



holding – that the government must prove that the defendant knew

of his status as a person prohibited from having a gun –

announced a newly found element of the crime.”         United States v.

Nasir, 982 F.3d 144, 160 (3d Cir. 2020).        Therefore, Rehaif is a

change in statutory caselaw.      Petitioner states a colorable

claim of actual innocence because if he did not know he was a

person prohibited from having a gun, his conduct does not

violate § 922(g) after Rehaif.      See In re Wright, 942 F.3d 1063,

1066 (11th Cir. 2019) (Rosenbaum, J., concurring) (“[]Rehaif’s

rule is a retroactively applicable new rule of statutory law . .

. .”).

     The Court further concludes Petitioner has satisfied the

second Bruce requirement to proceed under § 2241.          As in

Dorsainvil, Petitioner cannot “seek relief in another § 2255

motion because successive § 2255 motions based on new law must

be based on new rules of constitutional law and [Rehaif]

involved statutory construction rather than constitutional law.”

Boatwright v. Warden Fairton FCI, 742 F. App’x 701, 702-03 (3d

Cir. 2018).   Petitioner “also had no prior opportunity to raise

his challenge in an initial § 2255 motion because [Rehaif] was

decided after his § 2255 proceeding was complete.”          Id. at 703.

     As Petitioner’s Rehaif claim satisfies the two requirements

set forth in Bruce, the Court concludes it has jurisdiction to




                                    7
  Case 1:20-cv-04414-NLH Document 9 Filed 01/22/21 Page 8 of 8 PageID: 74



decide the petition under § 2241.       Accordingly, the motion to

dismiss for lack of jurisdiction is denied.

     Respondent also asks the Court to dismiss the petition on

the merits.   The Court concludes that there is insufficient

evidence in the record before the Court to make a merits

determination.    For example, Respondent has not provided copies

of Petitioner’s prior judgments of conviction or transcripts of

relevant proceedings before the sentencing court.          Per the terms

of the Court’s May 13, 2020 order, ECF No. 4, Respondent is

ordered to file a full and complete answer to the petition.

III. CONCLUSION

     For the foregoing reasons, the motion to dismiss for lack

of jurisdiction is denied.      An appropriate order will be

entered.

Dated: January 22, 2021                   s/ Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.




                                    8
